DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on October 28, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The objections to the specification in the last office action have been withdrawn in light of the amendment to the specification.

Election/Restrictions
Claims 11 through 15 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 16, the limitations of “the downstream-side direction” (lines 2-3) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
Claims 1 through 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2015-37084 (hereinafter “JP’084”)1.
Claim 1:  JP’084 discloses a component supply device (see Fig. 3) comprising:
a transport path (e.g. 211) that guides a component connected body (e.g. C) from a component insertion port on an upstream side (e.g. from R) in a component feeding direction to a component supply position (e.g. to 102) on a downstream side, 
a feed mechanism (e.g. 210) that pitch-feeds the component connected body along the transport path to the downstream side (in Fig. 4);
wherein the feed mechanism includes:
a feed member (e.g. 260, Fig. 5) which has a plurality of feed hooks (e.g. a first feed hook 265, 265a and a second feed hook 268, 268a) disposed at the predetermined pitch along the component feeding direction,
a rotating shaft (e.g. 271) which is connected to one end side of the feed member, and
a moving mechanism (e.g. 264, 261, in Fig. 5) which is connected to the feed member through the rotating shaft and reciprocates the rotating shaft along the component feeding direction (e.g. ¶ [0031]), and
a length (x – annotated figure below) of one feed hook (e.g. first 265, 265a) among the plurality of feed hooks (e.g. 265, 265a and 268, 268a) is longer than a length (y – see annotated figure below) of an other feed hook (e.g. 268, 268a) among the plurality of feed hooks (e.g. first 265, 265a and second 268, 268a), the other feed hook being adjacent to the one feed hook on the rotating shaft side [note below x > y].

    PNG
    media_image1.png
    214
    370
    media_image1.png
    Greyscale

Each feed hook is made up of the body of 265, 268 and each gear tooth 265a, 268a, respectively.  The shape of the body and anyone of the gear tooth, together, form a feed hook that hooks the individual leads.
Claim 2:  JP’084 further discloses that each of the plurality of the feed hooks has a feed surface (e.g. made up of 265a, 268a) on the downstream side, and when the feed member moves to the downstream side, the feed surface is in contact substantially perpendicularly with the lead from the upstream side to move the component connected body to the downstream side (e.g. ¶ [0032]).
Claims 3 and 4:  JP’084 further discloses that each of the plurality of feed hooks has an inclined surface (e.g. angled surface of each gear tooth) on the upstream side (of 265), and when the feed member moves to the upstream side; wherein the inclined surface is in contact with the lead from the downstream side to rotate the feed member (at 271, see ¶ [0031]); and 
wherein the inclined surface of each of the plurality of feed hooks is inclined at an identical angle in the component feeding direction (e.g. see Figs. 4 or 5).
Claims 5 and 6:  JP’084 further discloses that a projection end portion of each of the plurality of feed hooks has a projection end surface (e.g. tips of 265a, 268a), and when the feed member moves to the upstream side, the projection end surface is in contact substantially parallel with the lead (e.g. Fig. 4, ¶ [0032]); and 
when the projection end surface of a feed hook (e.g. 265, 265a) closest to the rotating shaft is in contact with the lead of one axial component, the projection end surface of an other feed hook (e.g. 268, 268a) is also in contact with the lead of an other axial component (e.g. Fig. 4).
 Claims 7 and 8:  JP’084 further discloses that the feed member has a recessed surface (e.g. opening between each gear tooth, 265a or 268a) which is in contact with the lead between the plurality of feed hooks (e.g. Fig. 4); and
that when the recessed surface of a feed hook (e.g. 268, 268a) farthest from the rotating shaft is in contact with the lead of one axial component, the recessed surface of an other feed hook (e.g. 265, 265a) is also in contact with the lead of an other axial component (e.g. Figs. 4 and 5).
Claim 9:  JP’084 further discloses that a retraction restraint mechanism (e.g. 270, 270a) that does not hinder movement of the component connected body to the downstream side and restrains movement to the upstream side (by lifting and releasing leads, L, ¶ [0034]).
Claim 10:  JP’084 further discloses that a component mounting device comprising the component supply device [as relied upon above in Claim 1] and a mounting head (e.g. 106, in Fig. 1) that holds the plurality of axial components supplied by the component supply device to mount the axial components on a board (e.g. S, ¶ [0048]).
	Claim 16:  JP’084 further discloses that the length (x) of one feed hook and the length (y) of the other feed hook (in Fig. 5) extend in a [horizontal] direction transverse to a downstream-side [vertical] direction (e.g. where a component C is picked up vertically by head 30 in Fig. 1, ¶ [0069]).

Response to Arguments
Applicants’ arguments, filed as part of the submission, have been fully considered, but have not been deemed to be found as persuasive.
Regarding the merits of JP’084, applicants’ first assert that JP’084 does not teach:
“a transport path that guides a component connected body from a component insertion port on an upstream side in a component feeding direction to a component supply position on a downstream side” (lines 2-4 of Claim 1).
 

It appears that the reason that these limitations are not met is that the element R disclosed by JP’084 is a reel and is not an “upstream side” in a component feeding direction.  The examiner agrees that JP’084 discloses R as a reel.  However, on the left side of Figure 3 where R meets a transport path (conveyance path 211), this is considered to be the “upstream side” where components are delivered from the reel R, to the transport path (211), along a component feeding direction to a downstream side (where 280 is located) to have the components picked up by component head (30).  Therefore, the location of the reel R from where components are delivered from the reel R to the transport path (211) can certainly be read as the “upstream side” in Figure 3.
Applicants’ secondly assert that JP’084 does not teach:
“a feed mechanism that pitch-feeds the component connected body along the transport path to the downstream side” (lines 7-8 of Claim 1).

It appears that applicants’ believe these limitations are not met because the frame (e.g. 210) of JP’084 cannot be a “feed mechanism”.  The examiner acknowledges that the office action points out one illustrative example of element 210 being read as a feed mechanism.  However, it is noted that the phrase of “feed mechanism” can be read as more than one structural element.  In this case the frame (210) was read as the feed mechanism because it is one element among a number of structural elements that make up the feed mechanism, as Claim 1 further recites “wherein the feed mechanism includes”, a feed member (delivery mechanism 260 in Fig. 5) with feed hooks (265, 265a, 268, 268a), a rotating shaft (271), etc., as expressed in the rejection above.  Or in other words, the frame is a feed mechanism because it supports the feed member, feed hooks, etc.  Therefore, these limitations are met as the frame 210, along with the other structural elements, pitch-feeds the component connected body C along the transport path to the downstream side.
Applicants’ lastly assert that JP’084 does not teach:
“a length of one feed hook among the plurality of feed hooks is longer than a length of an other feed hook among the plurality of feed hooks, the other feed hook being adjacent to the one feed hook on the rotating shaft side” (lines 17-19 of Claim 1).

Applicants’ believe that these limitations are not met because in the annotated figure above, x and y are imported definitions and that nothing in Figure 5 or the disclosure of JP’084 states such a relationship.
The examiner disagrees. Applicants’ are reminded that drawings and pictures can anticipate claims if they clearly show the structure which is claimed, whether or not the features shown in the drawings are unexplained in the specification. MPEP § 2125.  In this case, the features shown in Figure 5 of JP’084 are not a diagram or are not diagrammatic in nature.  These are structural elements where the size of one element is clearly shown relative to another element.  It is clear that the invention of JP’084 would not function or work without such a structural relationship shown in Figure 5.  Or the component connected bodies C could not be fed along the transport path without the structural relationships illustrated between the elements shown in Figure 5.
In summary, all of the limitations of the claims have been met by JP’084 for all of the reasons expressed above.  While the above rejections have been maintained, there are differences between JP’084 and the applicants’ invention which have yet to be pointed out in the claims.  For example in Claim 1, if further limitations were to recite that the length of one feed hook and the length of the other feed hook extend orthogonal or transverse to the component feeding direction, this would appear to overcome JP’084.  Or in Claim 16, it further limitations were to recite that the downstream-side direction is parallel to the component feeding direction, this would also appear to overcome JP’084.  The examiner invites applicants’ to a telephone interview to discuss such an amendment.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The interpretation of JP’084 has been taken from an English Translation, a copy of which was provided by applicants on their Information Disclosure Statement (IDS).